Citation Nr: 0828597	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-28 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1983, with additional service in the Army National Guard.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The veteran claims that he has a cervical spine disability 
which is related to an incident during service in October 
1980 during which an electrical pole struck him in the left 
side of his neck.  He contends that he has had severe neck 
spasms since this incident in service.

A review of the record shows that the veteran is service-
connected for residuals of second and third degree burns due 
to electric shock.  The veteran is also service-connected for 
a left trapezius strain which occurred in March 1990 during 
service in the Army National Guard while pulling a 50-gallon 
drum.

The veteran's service medical records reflect normal clinical 
evaluations of the spine.

VA medical records reflect complaints of neck pain.  In 
January 2005, after a neurological examination he was 
diagnosed with neck pain with irradiation down the left 
lateral aspects of the arms.  A cervical spine MRI revealed 
disc-osteophyte complex C4-C6 on the right side and C5-C7 on 
the left which the neurologist opined might explain his 
symptoms.  In an addendum to the January 2005 report dated 
that same month, the neurologist assessed his condition as 
cervical spine degenerative joint disease and herniated disc 
by MRI clinically with left C6-C7 radiculopathy and symptoms 
of bilateral radiculopathic pain.  A March 2005 neurological 
report reflects an assessment of neuropathic pain of the neck 
due to disc-osteophyte complex C4-C6 on the right side and 
C5-C7.

The veteran was afforded a VA spine examination in April 
2008.  The examiner noted that he was hit by an electrical 
pole and cables in October 1980 in the left side of his neck 
and upper back.  He also noted that the veteran suffered a 
left trapezius muscle strain in March 1990 as a result of 
moving a heavy industrial drum.  The examiner performed an x-
ray examination which showed a marked deviation of the 
cervical spine to the right side, but the study was 
incomplete due to that deviation.  He diagnosed cervical 
spine degenerative disc disease with spondylosis at C6-7; 
spondylosis at C5-C6 and opined that the current severe 
muscle spasm and limitation of motion did not seem to 
commensurate with his x-ray and MRI findings of the cervical 
spine.  He opined that he could not resolve the issue as to 
whether the degenerative disk disease and spondylosis in his 
lower cervical spine were the result of his electric shock 
accident without resorting to mere speculation.

To date, VA has not investigated whether direct service 
connection is warranted for the cervical spine disability or 
whether the same is related to the veteran's service-
connected left trapezius muscle strain.  VA is obligated to 
consider all possible theories of service connection.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
Under the circumstances, the Board requests that the examiner 
who conducted the April 2008 VA examination report, or a 
suitable replacement, prepare an addendum to that report 
addressing whether it is at least as likely as not that the 
veteran's cervical spine disability had its onset during 
service or within one year of his discharge, or whether it is 
related to any other service-connected disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran's 
claims folder to the examiner who 
conducted the April 2008 VA spine 
examination, or if the examiner is no 
longer available, a suitable replacement, 
to request that the examiner prepare an 
addendum to the report.  The veteran need 
not be re-examined unless an examination 
is deemed necessary.  The examiner should 
opine as to whether it is at least as 
likely as not that the cervical spine 
disability is related to or had its onset 
during his period of active duty within 
one year of his discharge from active duty 
in June 1983, or is related to any 
incident of service or service-connected 
disability, to include his service-
connected left trapezius strain.  In doing 
so, the examiner must acknowledge and 
comment on the veteran's report of a 
continuity of symptoms.  The rationale for 
any opinion expressed should be provided 
in a legible report.

2.  Thereafter, readjudicate the claim.  
If any benefits sought on appeal are not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

